Citation Nr: 1626043	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder, anxiety disorder, and panic attacks.  

3.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	 Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hepatitis C, an acquired psychiatric disorder, to include major depressive disorder, PTSD, anxiety disorder, and panic attacks, and hypertension, to include as secondary to an acquired psychiatric disorder.  

During the pendency of this claim, the Veteran has been diagnosed with PTSD, major depressive disorder, anxiety disorder, and panic attacks.  Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  " Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Since he has been diagnosed with more than PTSD, the claim has been recharacterized as an acquired psychiatric disorder, to include PTSD.  It is now reflected as such on the title page. 

The Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  A transcript of that hearing is of record and associated with the Veteran's Veterans Benefits Management System (VBMS) file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends, in essence, that service connection is warranted for hepatitis C, and an acquired psychiatric disorder due to service incurrence.  He claims that he had a series of immunizations in service with an air gun under less than sanitary conditions.  He maintains that he has PTSD resulting in nightmares as a result of frightening situations, to include having to retrieve two deceased airmen from 
Da Nang harbor while in service.  This, and other situations, causes him nightmares on a consistent basis.  He also claims difficulty sleeping and major depressive disorder since he was diagnosed with hepatitis C.  Finally, he asserts that his hypertension was caused as a result of his acquired psychiatric disorder.  

The Veteran indicated that he is in receipt of Social Security Administration (SSA) disability benefits since he began treatment for hepatitis C.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, because the Veteran stated at his May 2012 VA examination that he began receiving SSA disability benefits since his diagnosis for hepatitis C, the potential relevance of the SSA decision and the records it has considered cannot be ignored.  These records are necessary for review before a decision may be made regarding his claim.  

Additionally, the Veteran related during his January 2016 videoconference hearing that he first began mental health treatment in 2004-2005 from VA.  He stated that prior to that time, he self-medicated with liquor for many years.  All of his treatment for mental health reasons has been received from VA.  Moreover, he was hospitalized for mental health reasons on two occasions in August 2014.  At the January 2016 Board hearing, the record was held open for 60 days for the submission of additional evidence, to specifically include VA treatment records.  No evidence was received within this 60 day period.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the claims folder.  

Finally, the Veteran stated that other than receipt of immunizations with an air gun in service, under less than sanitary conditions, he was not exposed to any risk factors that may have caused hepatitis C.  A VA examination should be performed in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the decision and medical records considered by the Social Security Administration  in making its decision(s) for Social Security disability benefits. Any negative response should be included with the claims file.  

2.  Obtain and associate with the claims file all relevant VA medical records, to include VA outpatient treatment records and August 2014 VA psychiatric hospitalization records, and any other VA medical evidence that may have come into existence since the time the claims file was last updated by the AOJ.  

3.  The AOJ should contact the National Archives and Records Administration (NARA), the Joint Services Records Research Center (JSRRC), and any appropriate agency, and attempt to verify the claimed stressors reported by the Veteran.  Evidence of efforts to verify stressors, to include research of ship logs, should be made a part of the file.  Specifically, the appropriate agency should be asked to verify whether two deceased airmen were pulled from the Da Nang harbor in February 1971.  If he has any other stressors or any other stressors need to be clarified, the AOJ should allow the Veteran to present that evidence prior to sending the information to the JSRRC.  
 
4.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed PTSD or other psychiatric disorder.  All indicated tests and studies are to be performed.  In connection with the examination, the VBMS file must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the VBMS file, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of DSM-5, and, if so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is of service onset or the result of any in-service claimed event.  

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  

If an acquired psychiatric disability other than PTSD is diagnosed, e.g., to include major depressive disorder, anxiety disorder, panic attacks, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder had its onset in service or is otherwise causally related to the Veteran's service.  

The examiner should take into consideration the statements made by the Veteran, to include his hearing testimony, and alleged reported stressors that should attempt to be verified by JSSRC or any other appropriate agency.  

The examiner must also provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder to include major depressive disorder, anxiety disorder, and or panic attacks, is proximately due to, the result of, or aggravated by, the Veteran's hepatitis C.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Additionally, if a psychiatric disorder is found to be related to service, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran has hypertension which is due to or aggravated by such service-connected psychiatric disorder.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

5.  The Veteran should undergo a VA examination to determine the nature and etiology of his hepatitis C.  All indicated testing and studies must be performed.  The VBMS claims file must be made available to the examiner for review in connection with the examination.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Based on a review of the VBMS claims file, specifically hearing testimony given by the Veteran, examination of the Veteran, present testing of the Veteran, if necessary, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has hepatitis C as a result of his active duty service.  The examiner should take into consideration not only the claimed risk factors, but the Veteran's claim that his hepatitis C was contracted from the use of unsanitary air guns used for immunizations while in service.  All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered. If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

6.  Thereafter, the AOJ should readjudicate the claims on appeal. If the decision is adverse the Veteran, he and his representative should be provided a supplemental statement of the case and provided the opportunity to respond. The case should then be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

